     Case 4:16-cr-00408 Document 509 Filed on 12/23/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                           UNITED STATES DISTRICT COURT                       December 23, 2020
                            SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk
                                HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                              CRIMINAL NO. 4:16-CR-408

ANDREW IAN FARMER (1)

                            ORDER RESETTING SENTENCING

      The Sentencing of the defendant is hereby reset:

      1.     The Probation Office will submit the final PSR with an addendum 7 days before
             Sentencing.

      2.     The Sentencing will be held:


                             June 7, 2021
                    Date: ________________________



                             9:30 a.m.
                    Time: ________________________


      Signed at Houston, Texas on      December 23            , 2020.



                                               ____________________________________
                                               VANESSA D. GILMORE
                                               UNITED STATES DISTRICT JUDGE
